Exhibit 99.2 CONSOLIDATED BALANCE SHEETS (In thousands) As of December 31, CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net of allowance of $41,350 in 2011 and $49,032 in 2010 Prepaid expenses Other current assets Total Current Assets PROPERTY, PLANT AND EQUIPMENT Structures, net Other property, plant and equipment, net INTANGIBLE ASSETS Definite-lived intangibles, net Indefinite-lived intangibles – permits Goodwill OTHER ASSETS Due from Clear Channel Communications Other assets Total Assets $ $ CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Deferred income Current portion of long-term debt Total Current Liabilities Long-term debt Other long-term liabilities Deferred tax liability Commitments and contingent liabilities (Note 7) SHAREHOLDERS’ EQUITY Noncontrolling interest Preferred stock, $.01 par value, 150,000,000 shares authorized, no shares issued and outstanding — — Class A common stock, $.01 par value, 750,000,000 shares authorized, 41,138,735 and40,886,923 shares issued in 2011 and 2010, respectively Class B common stock, $.01 par value, 600,000,000 shares authorized, 315,000,000 shares issued and outstanding Additional paid-in capital Retained deficit ) ) Accumulated other comprehensive loss ) ) Cost of shares (109,755 in 2011 and 84,896 in 2010) held in treasury ) ) Total Shareholders’ Equity Total Liabilities and Shareholders’ Equity $ $ See Notes to Consolidated Financial Statements 1 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (In thousands, except per share data) Years Ended December 31, Revenue $ $ $ Operating expenses: Direct operating expenses (excludes depreciation and amortization) Selling, general and administrative expenses (excludes depreciation and amortization) Corporate expenses (excludes depreciation and amortization) Depreciation and amortization Impairment charges Other operating income (expense) — net ) ) Operating income (loss) ) Interest expense Interest income on Due from Clear Channel Communications Loss on marketable securities ) ) ) Equity in earnings (loss) of nonconsolidated affiliates ) ) Other expense— net ) ) ) Income (loss) before income taxes ) ) Income tax benefit (expense) ) ) Consolidated net income (loss) ) ) Less amount attributable to noncontrolling interest ) Net income (loss) attributable to the Company ) ) Other comprehensive income (loss), net of tax: Foreign currency translation adjustments ) Foreign currency reclassification adjustment — ) Unrealized loss on marketable securities ) ) ) Reclassification adjustment for realized loss on marketable securities included in net income (loss) Other comprehensive income (loss) ) Comprehensive income (loss) $ $ ) $ ) Less amount attributable to noncontrolling interest Comprehensive income (loss) attributable to the Company $ $ ) $ ) Net income (loss) per common share: Basic $ $ ) $ ) Weighted average common shares outstanding Diluted $ $ ) $ ) Weighted average common shares outstanding See Notes to Consolidated Financial Statements 2 CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (In thousands, except share data) Controlling Interest Class A Common Shares Issued Class B Common Shares Issued Non-controlling Interest Common Stock Additional Paid-in Capital Retained Deficit Accumulated Other Comprehensive Income (Loss) Treasury Stock Total Balances at December 31, 2008 $ ) $ ) $ ) $ Net loss ) ) ) Exercise of stock options and other ) ) Acquisitions ) ) ) Share-based payments Other ) ) ) Other comprehensive income Balances at December 31, 2009 ) ) ) Net income (loss) ) ) Exercise of stock options and other 1 ) ) Share-based payments Other ) ) ) Other comprehensive income Balances at December 31, 2010 $ ) $ ) $ ) $ Net income Exercise of stock options and other 3 ) ) Share-based payments Other ) ) ) Other comprehensive income (loss) ) ) Balances at December 31, 2011 $ ) $ ) $ ) $ See Notes to Consolidated Financial Statements 3 CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Years Ended December 31, CASH FLOWS FROM OPERATING ACTIVITIES: Consolidated net income (loss) $ $ ) $ ) Reconciling Items: Impairment charges Depreciation and amortization Deferred taxes ) ) ) Provision for doubtful accounts Share-based compensation (Gain) loss on sale of operating and fixed assets ) Loss on marketable securities Other reconciling items – net Changes in operating assets and liabilities, net of effects of acquisitions and dispositions: Decrease (increase) in accounts receivable ) Decrease in Federal income taxes receivable — — Increase (decrease) in accrued expenses ) Increase in accounts payable and other liabilities Decrease in deferred income ) ) ) Changes in other operating assets and liabilities, net of effects of acquisitions and dispositions ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property, plant and equipment ) ) ) Proceeds from disposal of assets Purchases of other operating assets ) ) ) Purchases of businesses ) — — Change in other – net ) ) Net cash used for investing activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Draws on credit facilities — Payments on credit facilities ) ) ) Proceeds from long-term debt Payments on long-term debt ) ) ) Net transfers (to) from Clear Channel Communications ) ) Deferred financing charges — — ) Purchases of noncontrolling interests ) — ) Change in other, net ) ) ) Net cash provided by (used for) financing activities ) ) Effect of exchange rate changes on cash ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of year $ $ $ SUPPLEMENTAL DISCLOSURES: Cash paid during the year for interest $ $ $ Cash paid during the year for income taxes $ $ ― $ See Notes to Consolidated Financial Statements 4 CLEAR CHANNEL OUTDOOR HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 — SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Nature of Business Clear Channel Outdoor Holdings, Inc. (the “Company”) is an outdoor advertising company which owns or operates advertising display faces domestically and internationally.On November 11, 2005, the Company became a publicly traded company through an initial public offering (“IPO”), in which 10%, or 35.0 million shares, of the Company’s Class A common stock was sold.Prior to the IPO, the Company was an indirect wholly-owned subsidiary of Clear Channel Communications, Inc. (“Clear Channel Communications”), a diversified media and entertainment company.As of December 31, 2011, Clear Channel Communications indirectly holds all of the 315.0 million shares of Class B common stock outstanding and 1,553,971 shares of Class A common stock, collectively representing approximately 89% of the shares outstanding and approximately 99% of the voting power.The holders of Class A common stock and Class B common stock have identical rights, except holders of Class A common stock are entitled to one vote per share while holders of Class B common stock are entitled to 20 votes per share.The Class B shares of common stock are convertible, at the option of the holder at any time or upon any transfer, into shares of Class A common stock on a one-for-one basis, subject to certain limited exceptions. Recent Developments Effective during the first quarter of 2012, and in connection with the appointment of the Company’s new chief executive officer, the Company reevaluated its segment reporting and determined that its Latin American operations were more appropriately aligned with the operations of its International segment. As a result, the operations of Latin America are no longer reflected within the Company’s Americas segment and are currently included in the results of its International segment. These changes have been reflected in the Company’s segment reporting beginning in the first quarter of 2012.Historical segment reporting for the years ending December 31, 2011, 2010 and 2009 has been recast to reflect the new organizational structure that became effective during the first quarter of 2012. The Company operates in the outdoor advertising industry by selling advertising on billboards, street furniture displays, transit displays and other advertising displays.The Company has two reportable business segments: Americas and International.The Americas segment primarily includes operations in the United States and Canada; the International segment primarily includes operations in Europe, Asia, Australia and Latin America. Clear Channel Communications’ Merger On July 30, 2008, Clear Channel Communications completed its merger with a subsidiary of CC Media Holdings, Inc. (“CC Media Holdings”), a company formed by a group of private equity funds sponsored by Bain Capital Partners, LLC and Thomas H. Lee Partners, L.P. (together, the “Sponsors”).Clear Channel Communications is now owned indirectly by CC Media Holdings.The purchase price was approximately $23.0 billion, including $94.0 million in capitalized transaction costs.The merger was accounted for as a purchase business combination in conformity with Statement of Financial Accounting Standards No. 141, Business Combinations, and Emerging Issues Task Force Issue 88-16, Basis in Leveraged Buyout Transactions.ASC 805-50-S99-1requires the application of push down accounting in situations where the ownership of an entity has changed.As a result, the post-merger financial statements of the Company reflect the new basis of accounting. Agreements with Clear Channel Communications There are several agreements which govern the Company’s relationship with Clear Channel Communications including the Master Agreement, Corporate Services Agreement, Employee Matters Agreement and Tax Matters Agreement.Clear Channel Communications has the right to terminate these agreements in various circumstances.As of the date of the filing of this report, no notice of termination of any of these agreements has been received from Clear Channel Communications. 5 CLEAR CHANNEL OUTDOOR HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) Clear Channel Communications’ Revolving Credit Facility Clear Channel Communications’ $1.9 billion revolving credit facility has a maturity in July 2014 and includes a $145.0 million sub-limit that certain of the Company’s International subsidiaries may borrow against to the extent Clear Channel Communications has not already borrowed against this capacity and is in compliance with its covenants under the credit facility.The obligations of these International subsidiaries that at any time are borrowers under the revolving credit facility are guaranteed by certain of the Company’s material wholly-owned subsidiaries, and secured by substantially all assets of such borrowers and guarantors, subject to permitted liens and other exceptions.As of December 31, 2011, the Company had no outstanding borrowings under the $145.0 million sub-limit facility.Clear Channel Communications had borrowed the entire sub-limit capacity as of December 31, 2011. Use of Estimates The preparation of the consolidated financial statements in conformity with U.S. generally accepted accounting principles (“GAAP”) requires management to make estimates, judgments, and assumptions that affect the amounts reported in the consolidated financial statements and accompanying notes including, but not limited to, legal, tax and insurance accruals.The Company bases its estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances.Actual results could differ from those estimates. Principles of Consolidation The consolidated financial statements include the accounts of the Company and its subsidiaries.Also included in the consolidated financial statements are entities for which the Company has a controlling financial interest or is the primary beneficiary.Investments in companies in which the Company owns 20 percent to 50 percent of the voting common stock or otherwise exercises significant influence over operating and financial policies of the Company are accounted for using the equity method of accounting.All significant intercompany accounts have been eliminated in consolidation. Certain prior period amounts have been reclassified to conform to the 2011 presentation. Cash and Cash Equivalents Cash and cash equivalents include all highly liquid investments with an original maturity of three months or less. Allowance for Doubtful Accounts The Company evaluates the collectability of its accounts receivable based on a combination of factors.In circumstances where it is aware of a specific customer’s inability to meet its financial obligations, it records a specific reserve to reduce the amounts recorded to what it believes will be collected.For all other customers, it recognizes reserves for bad debt based on historical experience of bad debts as a percent of revenue for each business unit, adjusted for relative improvements or deteriorations in the agings and changes in current economic conditions.The Company believes its concentration of credit risk is limited due to the large number and the geographic diversification of its customers. Purchase Accounting The Company accounts for its business combinations under the acquisition method of accounting.The total cost of an acquisition is allocated to the underlying identifiable net assets, based on their respective estimated fair values.The excess of the purchase price over the estimated fair values of the net assets acquired is recorded as goodwill.Determining the fair value of assets acquired and liabilities assumed requires management’s judgment and often involves the use of significant estimates and assumptions, including assumptions with respect to future cash inflows and outflows, discount rates, asset lives and market multiples, among other items.Various acquisition agreements may include contingent purchase consideration based on performance requirements of the investee.The Company accounts for these payments in conformity with the provisions of ASC 805-20-30, which establish the requirements related to recognition of certain assets and liabilities arising fromcontingencies. 6 CLEAR CHANNEL OUTDOOR HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) Property, Plant and Equipment Property, plant and equipment are stated at cost. Depreciation is computed using the straight-line method at rates that, in the opinion of management, are adequate to allocate the cost of such assets over their estimated useful lives, which are as follows: Buildings and improvements — 10 to 39 years Structures — 5 to 40 years Furniture and other equipment — 3 to 20 years Leasehold improvements — shorter of economic life or lease term assuming renewal periods, if appropriate For assets associated with a lease or contract, the assets are depreciated at the shorter of the economic life or the lease or contract term, assuming renewal periods, if appropriate.Expenditures for maintenance and repairs are charged to operations as incurred, whereas expenditures for renewal and betterments are capitalized. The Company tests for possible impairment of property, plant, and equipment whenever events and circumstances indicate that depreciable assets might be impaired and the undiscounted cash flows estimated to be generated by those assets are less than the carrying amounts of those assets.When specific assets are determined to be unrecoverable, the cost basis of the asset is reduced to reflect the current fair market value. No impairments of property, plant and equipment were recognized during 2011. The Company impaired outdoor advertising structures in its Americas segment by $4.0 million during 2010. During 2009, the Company recorded a $21.0 million impairment to street furniture tangible assets in its International segment. Land Leases and Other Structure Licenses Most of the Company’s advertising structures are located on leased land.Americas land leases are typically paid in advance for periods ranging from one to 12 months.International land leases are paid both in advance and in arrears, for periods ranging from one to 12 months.Most International street furniture display faces are operated through contracts with municipalities for up to 20 years.The leased land and street furniture contracts often include a percent of revenue to be paid along with a base rent payment.Prepaid land leases are recorded as an asset and expensed ratably over the related rental term and license and rent payments in arrears are recorded as an accrued liability. Intangible Assets and Goodwill Definite-lived intangible assets include primarily transit and street furniture contracts, site leases and other contractual rights, all of which are amortized over the shorter of either the respective lives of the agreements or over the period of time the assets are expected to contribute directly or indirectly to the Company’s future cash flows.The Company periodically reviews the appropriateness of the amortization periods related to its definite-lived intangible assets.These assets are recorded at cost. The Company tests for possible impairment of definite-lived intangible assets whenever events and circumstances indicate that amortizable long-lived assets might be impaired and the undiscounted cash flows estimated to be generated by those assets are less than the carrying amounts of those assets.When specific assets are determined to be unrecoverable, the cost basis of the asset is reduced to reflect the current fair market value. No impairments of definite-lived intangible assets were recognized during 2011. The Company impaired certain definite-lived intangible assets related to one airport contract in its Americas segment by $0.5 million during 2010.During 2009, the Company impaired definite-lived intangible assets related to certain street furniture and billboard contract intangible assets in its Americas and International segments by $55.3 million. The Company’s indefinite-lived intangible assets include billboard permits in its Americas segment.The Company’s indefinite-lived intangible assets are not subject to amortization, but are tested for impairment at least annually.The Company tests for possible impairment of indefinite-lived intangible assets whenever events or changes in circumstances, such as a significant reduction in operating cash flow or a dramatic change in the manner for which the asset is intended to be used indicate that the carrying amount of the asset may not be recoverable. 7 CLEAR CHANNEL OUTDOOR HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) The Company performs its annual impairment test for its permits using a direct valuation technique as prescribed in ASC 805-20-S99.The Company engages Mesirow Financial Consulting, LLC (“Mesirow Financial”), a third party valuation firm, to assist the Company in the development of these assumptions and the Company’s determination of the fair value of its permits. The Company performed its annual impairment test on its indefinite-lived intangible assets as of October 1, 2011, which resulted in a non-cash impairment charge of $6.5 million related to permits in one specific market. The Company performed impairment tests during 2010 and 2009, which resulted in non-cash impairment charges of $4.8 million and $345.4 million, respectively, related to its indefinite-lived permits.See Note 2 for further discussion. At least annually, the Company performs its impairment test for each reporting unit’s goodwill.Beginning with its annual impairment testing in the fourth quarter of 2011, the Company utilized the option to assess qualitative factors under ASC 350-20-35 to determine whether it was more likely than not that the fair value of its reporting units was less than their carrying amounts, including goodwill.The Company has identified its reporting units in accordance with ASC 350-20-55.The Company’s U.S. outdoor advertising markets are aggregated into a single reporting unit for purposes of the goodwill impairment test.The Company also determined that within its Americas segment, Canada constitutes a separate reporting unit, and that each country in its International segment constitutes a separate reporting unit. If, after the qualitative approach, further testing is required, the Company uses a discounted cash flow model to determine if the carrying value of the reporting unit, including goodwill, is less than the fair value of the reporting unit.The Company recognized a non-cash impairment charge of $1.1 million to reduce goodwill in one country within its International segments for 2011, which is further discussed in Note 2. The Company performed its annual goodwill impairment test as of October 1, 2010, and recognized a non-cash impairment charge of $2.1 million related to a specific reporting unit in its International segment. See Note 2 for further discussion. The Company performed impairment tests during 2009 and recognized non-cash impairment charges of $419.5 million. See Note 2 for further discussion. Nonconsolidated Affiliates In general, investments in which the Company owns 20 percent to 50 percent of the common stock or otherwise exercises significant influence over the investee are accounted for under the equity method.The Company does not recognize gains or losses upon the issuance of securities by any of its equity method investees.The Company reviews the value of equity method investments and records impairment charges in the statement of operations as a component of “Equity in earnings (loss) of nonconsolidated affiliates” for any decline in value that is determined to be other-than-temporary. No non-cash impairment charges of nonconsolidated affiliates were recognized during 2011. For 2010 and 2009, the Company recorded non-cash impairment charges of $8.3 million and $22.9 million, respectively, related to certain equity investments in its International segment. Other Investments Other investments are composed primarily of equity securities.These securities are classified as available-for-sale or trading and are carried at fair value based on quoted market prices.Securities are carried at historical value when quoted market prices are unavailable.The net unrealized gains or losses on the available-for-sale securities, net of tax, are reported in accumulated other comprehensive loss as a component of shareholders’ equity.In addition, the Company holds investments that do not have quoted market prices.The Company periodically assesses the value of available-for-sale and non-marketable securities and records impairment charges in the statement of operations for any decline in value that is determined to be other-than-temporary.The average cost method is used to compute the realized gains and losses on sales of equity securities. 8 CLEAR CHANNEL OUTDOOR HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) The Company periodically assesses the value of its available-for-sale securities.Based on these assessments, the Company concluded that other-than-temporary impairments existed at December 31, 2011 and 2010 and recorded non-cash impairment charges of $4.8 million and $6.5 million, respectively, during each of these years.Such charges are recorded on the statement of operations in “Loss on marketable securities”. Financial Instruments Due to their short maturity, the carrying amounts of accounts and notes receivable, accounts payable, accrued liabilities and short-term borrowings approximated their fair values at December 31, 2011 and 2010. Asset Retirement Obligation ASC 410-20 requires the Company to estimate its obligation upon the termination or non-renewal of a lease to dismantle and remove its advertising structures from the leased land and to reclaim the site to its original condition.The Company’s asset retirement obligation is reported in “Other long-term liabilities.”The Company records the present value of obligations associated with the retirement of its advertising structures in the period in which the obligation is incurred.When the liability is recorded, the cost is capitalized as part of the related advertising structures carrying amount.Over time, accretion of the liability is recognized as an operating expense and the capitalized cost is depreciated over the expected useful life of the related asset. Income Taxes The Company accounts for income taxes using the liability method.Under this method, deferred tax assets and liabilities are determined based on differences between financial reporting bases and tax bases of assets and liabilities and are measured using the enacted tax rates expected to apply to taxable income in the periods in which the deferred tax asset or liability is expected to be realized or settled.Deferred tax assets are reduced by valuation allowances if the Company believes it is more likely than not that some portion or the entire asset will not be realized.As all earnings from the Company’s foreign operations are permanently reinvested and not distributed, the Company’s income tax provision does not include additional U.S. taxes on foreign operations.It is not practical to determine the amount of Federal income taxes, if any, that might become due in the event that the earnings were distributed. The operations of the Company are included in a consolidated U.S. Federal income tax return filed by CC Media Holdings.However, for financial reporting purposes, the Company’s provision for income taxes has been computed on the basis that the Company files separate consolidated U.S. Federal income tax returns with its subsidiaries. Revenue Recognition The Company’s advertising contracts cover periods of a few weeks up to one year, and are generally billed monthly.Revenue for advertising space rental is recognized ratably over the term of the contract.Advertising revenue is reported net of agency commissions.Agency commissions are calculated based on a stated percentage applied to gross billing revenue for the Company’s operations.Payments received in advance of being earned are recorded as deferred income. Advertising Expense The Company records advertising expense as it is incurred.Advertising expenses were $14.7 million, $12.0 million and $11.2 million for the years ended December 31, 2011, 2010 and 2009, respectively. Share-Based Compensation Under the fair value recognition provisions of ASC 718-10, share-based compensation cost is measured at the grant date based on the fair value of the award.For awards that vest based on service conditions, this cost is recognized as expense on a straight-line basis over the vesting period.For awards that will vest based on market or performance conditions, this cost will be recognized when it becomes probable that the performance conditions will be satisfied.Determining the fair value of share-based awards at the grant date requires assumptions and judgments about expected volatility and forfeiture rates, among other factors.If actual results differ significantly from these estimates, the Company’s results of operations could be materially impacted. 9 CLEAR CHANNEL OUTDOOR HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) Foreign Currency Results of operations for foreign subsidiaries and foreign equity investees are translated into U.S. dollars using the average exchange rates during the year.The assets and liabilities of those subsidiaries and investees are translated into U.S. dollars using the exchange rates at the balance sheet date.The related translation adjustments are recorded in a separate component of shareholders’ equity, “Accumulated other comprehensive income (loss)”.Foreign currency transaction gains and losses are included in operations. New Accounting Pronouncements In April 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2011-04, Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs. The amendments in this ASU change the wording used to describe many of the requirements in U.S. GAAP for measuring fair value and for disclosing information about fair value measurements. For many of the requirements, the FASB does not intend for the amendments in this ASU to result in a change in the application of the requirements in Topic 820. Some of the amendments clarify the FASB’s intent about the application of existing fair value measurement requirements. Other amendments change a particular principle or requirement for measuring fair value or for disclosing information about fair value measurements. The amendments in this ASU are to be applied prospectively for interim and annual periods beginning after December 15, 2011. The Company does not expect the provisions of ASU 2011-04 to have a material effect on its financial position or results of operations. In June 2011, the FASB issued ASU No. 2011-05, Comprehensive Income (Topic 220): Presentation of Comprehensive Income. This ASU improves the comparability, consistency, and transparency of financial reporting and increases the prominence of items reported in other comprehensive income by eliminating the option to present components of other comprehensive income as part of the statement of changes in stockholders’ equity. The amendments require that all nonowner changes in stockholders’ equity be presented either in a single continuous statement of comprehensive income or in two separate but consecutive statements. The changes apply for interim and annual financial statements and should be applied retrospectively, effective for fiscal years, and interim periods within those years, beginning after December 15, 2011. Early adoption is permitted. The Company currently complies with the provisions of this ASU by presenting the components of comprehensive income in a single continuous financial statement within its consolidated statement of operations for both interim and annual periods. In September 2011, the FASB issued ASU No. 2011-08, Intangibles-Goodwill and Other (Topic 350): Testing Goodwill for Impairment. Under the revised guidance, entities testing goodwill for impairment have the option of performing a qualitative assessment before calculating the fair value of the reporting unit (i.e., step 1 of the goodwill impairment test). If entities determine, on the basis of qualitative factors, that the fair value of the reporting unit is more likely than not less than the carrying amount, the two-step impairment test would be required. The ASU does not change how goodwill is calculated or assigned to reporting units, nor does it revise the requirement to test goodwill annually for impairment. The amendments are effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011. Early adoption is permitted. The Company early adopted the provisions of this ASU as of October 1, 2011 with no material impact to its financial position or results of operations.Please refer to Note 2 for additional discussion. In December 2011, the FASB issued ASU No. 2011-12, Comprehensive Income (Topic 220): Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in Accounting Standards Update No. 2011-05.The ASU defers the requirement to present components of reclassifications of other comprehensive income on the face of the income statement in response to requests from some investors for greater clarity about the impact of reclassification adjustments on net income.The guidance in ASU 2011-05 called for reclassification adjustments from other comprehensive income to be measured and presented by income statement line item in net income and also in other comprehensive income. All other requirements in ASU 2011-05 are not affected by this Update.The amendments are effective for fiscal years, and interim periods within those years, beginning after December 15, 2011. The Company does not expect the provisions of ASU 2011-12 to have a material effect on its financial position or results of operations. 10 CLEAR CHANNEL OUTDOOR HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) NOTE 2 — PROPERTY, PLANT AND EQUIPMENT, INTANGIBLE ASSETS AND GOODWILL Property, Plant and Equipment The Company’s property, plant and equipment consisted of the following classes of assets at December 31, 2011 and 2010, respectively: (In thousands) December 31, December 31, Land, buildings and improvements $ $ Structures Furniture and other equipment Construction in progress Less accumulated depreciation Property, plant and equipment, net $ $ Definite-lived Intangible Assets The following table presents the gross carrying amount and accumulated amortization for each major class of definite-lived intangible assets at December 31, 2011 and 2010, respectively: (In thousands) December 31, 2011 December 31, 2010 Gross Carrying Amount Accumulated Amortization Gross Carrying Amount Accumulated Amortization Transit, street furniture, and other contractual rights $ Other Total $ Total amortization expense related to definite-lived intangible assets was $101.7 million, $104.8 million and $101.2 million for the years ended December 31, 2011, 2010 and 2009, respectively. As acquisitions and dispositions occur in the future, amortization expense may vary.The following table presents the Company’s estimate of amortization expense for each of the five succeeding fiscal years for definite-lived intangible assets: (In thousands) $ Indefinite-lived Intangible Assets and Goodwill The Company’s indefinite-lived intangible assets consist primarily of billboard permits in its Americas segment.The Company’s billboard permits are granted for the right to operate an advertising structure at the specified location as long as the structure is in compliance with the laws and regulations of each jurisdiction.The Company’s permits are located on owned land, leased land or land for which we have acquired permanent easements.In cases where the Company’s permits are located on leased land, the leases typically have initial terms of between 10 and 20 years and renew indefinitely, with rental payments generally escalating at an inflation-based index.If the Company loses its lease, the Company will typically obtain permission to relocate the permit or bank it with the municipality for future use. Due to significant differences in both business practices and regulations, billboards in the International segment are subject to long-term, finite contracts unlike the Company’s permits in the United States and Canada.Accordingly, there are no indefinite-lived intangible assets in the International segment. 11 CLEAR CHANNEL OUTDOOR HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) The impairment tests for indefinite-lived intangible assets consist of a comparison between the fair value of the indefinite-lived intangible asset at the market level with its carrying amount.If the carrying amount of the indefinite-lived intangible asset exceeds its fair value, an impairment loss is recognized equal to that excess.After an impairment loss is recognized, the adjusted carrying amount of the indefinite-lived asset is its new accounting basis.The fair value of the indefinite-lived asset is determined using the direct valuation method as prescribed in ASC 805-20-S99.Under the direct valuation method, the fair value of the indefinite-lived assets is calculated at the market level as prescribed by ASC 350-30-35. The Company engaged Mesirow Financial, a third-party valuation firm, to assist it in the development of the assumptions and the Company’s determination of the fair value of its indefinite-lived intangible assets. The application of the direct valuation method attempts to isolate the income that is properly attributable to the indefinite-lived intangible asset alone (that is, apart from tangible and identified intangible assets and goodwill).It is based upon modeling a hypothetical “greenfield” build-up to a “normalized” enterprise that, by design, lacks inherent goodwill and whose only other assets have essentially been paid for (or added) as part of the build-up process.The Company forecasts revenue, expenses, and cash flows over a ten-year period for each of its markets in its application of the direct valuation method.The Company also calculates a “normalized” residual year which represents the perpetual cash flows of each market.The residual year cash flow was capitalized to arrive at the terminal value of the permits in each market. Under the direct valuation method, it is assumed that rather than acquiring indefinite-lived intangible assets as part of a going concern business, the buyer hypothetically develops indefinite-lived intangible assets and builds a new operation with similar attributes from scratch.Thus, the buyer incurs start-up costs during the build-up phase which are normally associated with going concern value.Initial capital costs are deducted from the discounted cash flow model which results in value that is directly attributable to the indefinite-lived intangible assets. The key assumptions using the direct valuation method are market revenue growth rates, market share, profit margin, duration and profile of the build-up period, estimated start-up capital costs and losses incurred during the build-up period, the risk-adjusted discount rate and terminal values.This data is populated using industry normalized information representing an average billboard permit within a market. Annual Impairment Test to Billboard Permits The Company performs its annual impairment test on October 1 of each year. The aggregate fair value of the Company’s permits on October 1, 2011 and 2010 increased approximately 12% and 58% from the fair value at October 1, 2010 and 2009, respectively.The increase in fair value resulted primarily from improvements to general market conditions leading to increased advertising spending and higher revenues for the industry. During 2011, the Company recognized a $6.5 million impairment charge related to billboard permits in one market due to significant declines in permit value resulting from flat revenues, a slight decline in margin and increased capital expenditures within the market.During 2010, although the aggregate fair value of billboard permits increased, certain markets experienced continuing declines.As a result, impairment charges were recorded in 2010 for billboard permits of $4.8 million. Interim Impairments to Billboard Permits The Company performed an interim impairment tests on its billboard permits as of June 30, 2009 as a result of the poor economic environment during the period.In determining the fair value of the Company’s billboard permits, the following key assumptions were used: § Industry revenue growth of negative 16% during the one year build-up period; § Cost structure reached a normalized level over a three year period and the operating margins gradually grew over that period to the industry average margins of 45%.The margin in year three was the lower of the industry average margin or the actual margin for the market; § Industry average revenue growth of 3% beyond the discrete build-up projection; and § A discount rate of 10%. 12 CLEAR CHANNEL OUTDOOR HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) The discount rate used in the June 30, 2009 impairment model increased approximately 50 basis points over the discount rate used to value the permits at December 31, 2008.Industry revenue forecasts declined 8% through 2013 compared to the forecasts used in the 2008 impairment test.These market driven changes were primarily responsible for the decline in fair value of the billboard permits below their carrying value.As a result, the Company recognized a non-cash impairment charge at June 30, 2009 in all but five of its markets in the United States and Canada, which totaled $345.4 million. Annual Impairment Test to Goodwill The Company performs its annual impairment test on October 1 of each year.Each of the Company’s advertising markets are components.The U.S. advertising markets are aggregated into a single reporting unit for purposes of the goodwill impairment test using the guidance in ASC 350-20-55.The Company also determined that within its Americas segment, Canada constitutes a separate reporting unit, and that each country in its International segment constitutes a separate reporting unit. Beginning with its annual impairment testing in the fourth quarter of 2011, the Company utilized the option to assess qualitative factors under ASC 350-20-35 to determine whether it was more likely than not that the fair value of its reporting units was less than their carrying amounts, including goodwill.Based on a qualitative assessment, the Company concluded that no further testing of goodwill for impairment was required for all of the reporting units within its Americas segment.Further testing was required for four countries within its International segment. If further testing of goodwill for impairment is required after assessing qualitative factors, the Company follows the two-step impairment testing approach in accordance with ASC 350-20-35.The first step, used to screen for potential impairment, compares the fair value of the reporting unit with its carrying amount, including goodwill.If applicable, the second step, used to measure the amount of the impairment loss, compares the implied fair value of the reporting unit goodwill with the carrying amount of that goodwill. Each of the Company’s reporting units is valued using a discounted cash flow model which requires estimating future cash flows expected to be generated from the reporting unit, discounted to their present value using a risk-adjusted discount rate.Terminal values were also estimated and discounted to their present value.Assessing the recoverability of goodwill requires the Company to make estimates and assumptions about sales, operating margins, growth rates and discount rates based on its budgets, business plans, economic projections, anticipated future cash flows and marketplace data.There are inherent uncertainties related to these factors and management’s judgment in applying these factors. For the year ended December 31, 2011, the Company recognized a non-cash impairment charge to goodwill of $1.1 million due to a decline in the fair value of one country within the Company’s International segment. The fair value of the Company’s reporting units on October 1, 2010 increased from the fair value at October 1, 2009.The increase in the fair value of the Company’s Americas reporting unit was primarily the result of a $638.6 million increase related to forecast revenues and operating margins.As a result of increase in fair value across the Company’s Americas reporting unit, no goodwill impairment was recognized in this segment. Within the Company’s International segment, one country experienced a decline in fair value which resulted in a $2.1 million non-cash impairment to goodwill recorded for the year ended December 31, 2010. The following table presents the changes in the carrying amount of goodwill in each of the Company’s reportable segments.The provisions of ASC 350-20-50-1 require the disclosure of cumulative impairment.As a result of the merger, a new basis in goodwill was recorded in accordance with ASC 805-10.All impairments shown in the table below have been recorded subsequent to the merger and, therefore, do not include any pre-merger impairment. 13 CLEAR CHANNEL OUTDOOR HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) (In thousands) Americas International Total Balance as of December 31, 2009 $ $ $ Foreign currency translation — Impairment — ) ) Adjustments — ) ) Balance as of December 31, 2010 $ $ $ Foreign currency translation — ) ) Impairment — ) ) Acquisitions — Balance as of December 31, 2011 $ $ $ The balance at December31, 2009 is net of cumulative impairments of $2.6 billion and $312.7 million in the Company’s Americas and International segments, respectively. Interim Impairment Test to Goodwill The discounted cash flow model indicated that the Company failed the first step of the impairment test for certain of its reporting units as of June 30, 2009, which required it to compare the implied fair value of each reporting unit’s goodwill with its carrying value. As of June 30, 2009, the Company calculated the weighted average cost of capital (“WACC”) of 12.5% and 13.5% for each of the reporting units in the Americas and International segments, respectively.The Company also utilized the market approach to provide a test of reasonableness to the results of the discounted cash flow model.The market approach can be estimated through the quoted market price method, the market comparable method, and the market transaction method. The three variations of the market approach indicated that the fair value determined by the Company’s discounted cash flow model was within a reasonable range of outcomes. The Company forecasted revenue, expenses, and cash flows over a ten-year period for each of its reporting units.The revenue forecasts for 2009 declined 7% and 9% for Americas and International, respectively, compared to the forecasts used in the 2008 impairment test primarily as a result of the revenues realized during the first six months of 2009.These market driven changes were primarily responsible for the decline in fair value of the reporting units below their carrying value.As a result, the Company recognized a non-cash impairment charge to reduce its goodwill of $419.5 million at June 30, 2009. NOTE 3 — BUSINESS ACQUISITIONS On October 14, 2011, the Company’s International segment acquired Brouwer & Partners, a street furniture business in Holland, for $12.5 million. During 2009, the Company’s International segment purchased the remaining 15% interest in its consolidated subsidiary, Paneles Napsa S.A., for $13.0 million and also acquired an additional 5% interest in its consolidated subsidiary, Clear Channel Jolly Pubblicita SPA, for $12.1 million. 14 CLEAR CHANNEL OUTDOOR HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (CONTINUED) NOTE 4 — INVESTMENTS The Company’s most significant investments in nonconsolidated affiliates are listed below: Alessi The Company owns a 36.75% interest in Alessi, an Italian outdoor advertising company. Buspak The Company owns a 50% interest in Buspak, an outdoor advertising company in Hong Kong. Summarized Financial Information The following table summarizes the Company’s investments in nonconsolidated affiliates: (In thousands) Alessi Buspak All Others Total Balance as of December 31, 2009 $ Equity in net earnings (loss) Other, net — ) Foreign currency translation adjustments ) ) ) Balance as of December 31, 2010 $
